The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The first sentence of the specification should be updated with the status of the parent applications as U.S. Patent Nos. 11,345,268 and 11,358,509.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 11,358,509 in view of Sedlmayr (DE 4108739) and Faucheux (FR 0205353), both cited by applicant.
Claims 1, 6 and 7 of the patent recite all limitations of claims 10-15 and 17 of the instant application except for a removable cargo container and the ability of the ramp deployment system to selectively displace the ramp continuously along at least three sides of a perimeter of the at least one cargo transport container (emphasis added).
However, as broadly recited, the cargo container of the patented claims is considered to inherently be “removable”, at least in the sense that the container can be “removed” from one location (such as a loading dock at a warehouse) by being transported on the vehicle to another location. Furthermore, the container is also considered to inherently be removable (i.e., capable of being removed) from the vehicle, even though the pending claims are not limited to that interpretation.
Further, Sedlmayr shows a vehicle with a cargo container 13 having a guide rail 22, 22’, 22” extending along three adjacent sides of the perimeter of the cargo container and to any of which sides a platform/ramp assembly 11 may be selectively attached by moving around a corner of the rail, but the rail is not continuous.
Faucheux shows a cargo vehicle having a continuous guide rail 7 which extends along adjacent edges of the perimeter of a cargo compartment thereof, wherein a load handling device 11 is configured to be selectively displaced between first and second positions along the perimeter by a displacement mechanism 9 which includes a trolley 10 operably attached to the load handling device and the guide rail, and wherein the trolley travels around a non-linear corner of the guide rail.
It would have been obvious for one of ordinary skill in the art to have modified the invention described in the patented claims such that the ramp deployment system was configured to selectively displace the ramp continuously along at least three sides of the perimeter of the at least one cargo transport container, as collectively suggested by Sedlmayr and Faucheux, so that the ramp could be readily moved to any desired position along adjacent sides of the perimeter of the vehicle without having to reconfigure either the ramp or the trolley.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US 7,832,975, cited by applicant) in view of Sedlmayr and Faucheux.
Mitchell shows a cargo transport vehicle 3 comprising:
at least one “removable” cargo transport container 2, 4, 7 (as broadly claimed; considered inherent for the same reasons indicated above in par. 5);
a ramp 1;
and a ramp deployment system 14 operably coupled to the ramp and configured to selectively displace the ramp along a perimeter of the at least one cargo transport container.
Mitchell does not show the ramp deployment system to selectively displace the ramp continuously along at least three sides of the perimeter of the at least one cargo transport container, or a trolley engaged with the ramp, wherein the trolley and the ramp are contemporaneously displaced along a curvilinear corner of the at least one cargo transport container.
However, Mitchell does disclose that the ramp is moved along a guide rail 13.
As noted above in par. 5, Sedlmayr shows a vehicle with a cargo container having a guide rail 22, 22’, 22” extending along three adjacent sides of the perimeter of the cargo container and to any of which sides a platform/ramp assembly 11 may be selectively attached by moving around a corner of the rail.
As also noted in par. 5 above, Faucheux shows a vehicle having a continuous guide rail 7 which extends along adjacent edges of the perimeter of a cargo compartment thereof, wherein a load handling device 11 is configured to be selectively displaced between first and second positions along the perimeter by a displacement mechanism 9 which includes a trolley 10 operably attached to the load handling device and the guide rail, and wherein the trolley travels around a non-linear corner of the guide rail.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Mitchell such that the ramp deployment system selectively displaced the ramp continuously along at least three sides of the perimeter of the at least one cargo transport container, and by providing a trolley operably engaged with the ramp, wherein the trolley and the ramp were contemporaneously displaced along a curvilinear corner of the at least one cargo transport container, as collectively suggested by Sedlmayr and Faucheux, so that the ramp could be readily moved to any desired position along adjacent sides of the perimeter of the vehicle without having to reconfigure either the ramp or the trolley.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Sedlmayr and Faucheux, as applied to claim 10 above, and further in view of Samuels et al (US 2007/0207020, cited by applicant).
Re claim 1, it is noted that Faucheux further discloses that the trolley includes first and second roller assemblies 6 pivoted along respective first and second rotation axes while traveling around a non-linear corner of the guide rail. This feature of the trolley would obviously be included when modifying the apparatus of Mitchell in the manner set forth above.
As such, Mitchell as modified in the manner above shows an “automated” *(see note below) cargo vehicle ramp deployment system configured to be selectively displaced along a perimeter of an existing vehicle 3, the cargo vehicle ramp deployment system comprising: a ramp 1 located at the existing vehicle; a first ramp displacement mechanism 14 configured to selectively displace the ramp from a first position to a second position defined continuously along at least three sides of a perimeter of the existing vehicle; and a second ramp displacement mechanism 24 configured to selectively displace the ramp from one of the first position and the second position to a third position; wherein the first ramp displacement mechanism further comprises: a guide rail 13 attached to at least a portion of the perimeter of the existing vehicle and extending continuously along at least three sides of the existing vehicle, and a trolley operably attached to the ramp and the guide rail, wherein the trolley includes a first roller assembly and a second roller assembly pivoted along a first rotation axis and a second rotation axis, respectively, while traveling around a non-linear corner of the guide rail.
*Note: although Mitchell does not disclose the system to be “automated”, this nominal limitation exists only in the preamble. When reading the preamble in the context of the entire claim, the recitation “automated” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, even if the limitation was given patentable weight, it would have been obvious for one of ordinary skill in the art at the time of the invention to have “automated” the system of Mitchell, as it has been held that broadly providing mechanical or automatic means to replace manual activity that accomplishes the same result involves only routine skill in the art. See In re Venner, 120 USPQ 192.
However, Mitchell does not show a third ramp displacement mechanism for selectively adjusting a longitudinal length of the ramp.
Samuels shows a ramp deployment system for a vehicle, comprising motor-driven screws 24, 32 for moving a ramp along a first path in a linear direction relative to an exterior of the vehicle and in a second path about a pivot axis adjacent to the vehicle, respectively, along with a controller (pars. [0013] and [0025]) and a power source (inherent) for powering the motors. Samuels further discloses that the ramp may comprise two telescopic portions for adjusting the length of the ramp along a third travel path, but does not explicitly disclose a third ramp displacement mechanism for doing so. Nevertheless, it would be logical to conclude that Samuels intended to provide a powered displacement mechanism coupled to the power source for selectively adjusting the length of the ramp, as it is apparent from the disclosure that an object of the invention is to avoid having to manually manipulate the ramp.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the apparatus of Mitchell by providing a third ramp displacement mechanism for selectively adjusting a longitudinal length of the ramp, as suggested by Samuels, to provide a convenient means for an operator to adjust the length of the ramp to suit various loading conditions while also providing a compact storage configuration thereof.
Re claims 2 and 3, it would have been obvious for one of ordinary skill in the art to have still further modified the apparatus of Mitchell by providing a controller and a power source connected thereto, wherein the first, second and third ramp displacement mechanisms were operatively coupled to the controller and the power source, as also shown by Samuels, to provide increased convenience and ease of use for an operator manipulating the ramp between and among the first, second and third positions, and for adjusting the longitudinal length of the ramp.
Re claim 4, when modified as above, the first ramp displacement mechanism of Mitchell would obviously be configured to displace the ramp along a first travel path defined along a perimeter of the existing vehicle, the second ramp displacement mechanism would obviously be configured to articulate the ramp along a second travel path defined about a fulcrum axis registered parallel to the first travel path, and the third ramp displacement mechanism would obviously be configured to displace the ramp along a third travel path defined along a longitudinal length of said ramp.
Re claim 5, Samuels further discloses that the controller comprises a user interface (remote control device; disclosed in pars. [0013] and [0027]) and at least one sensor (limit switch; par. [0025]) operably coupled to the existing cargo vehicle and the ramp, the sensor being configured to detect an operating parameter at the existing cargo vehicle and thereby generate and transmit a corresponding notification signal to the controller, wherein the controller is configured to enable and disable the user interface upon receiving the notification signal, respectively, such that at least the second ramp displacement mechanism is independently enabled and disabled, respectively (implicit from par. [0025)).
Although Samuels does not disclose a plurality of sensors operably coupled to the existing cargo vehicle and said ramp, wherein the sensors are configured to detect a corresponding plurality of operating parameters and thereby generate and transmit a plurality of corresponding notification signals to the controller; and wherein the controller is configured to enable and disable the user interface upon receiving a corresponding one of the notification signals, respectively, such that each of the first, second and third ramp displacement mechanisms are independently enabled and disabled, respectively, it has been held that a mere duplication of the parts of a device involves only routine skill in the art.
Therefore, it would have been obvious for one of ordinary skill in the art to have additionally modified the apparatus of Mitchell with a user interface and a plurality of sensors, as suggested by Samuels, for even further convenience and ease of use.
Re claim 6, insofar as Samuels discloses no separate or independent power source for the deployment mechanisms, one of ordinary skill in the art would logically conclude that the power source would be coupled to an existing power source of the vehicle (e.g., engine or battery) such that the power source could be recharged as needed.
Re claim 7, Mitchell shows the ramp to be selectively articulated between a vertically oriented raised position and a non-vertically oriented position defined below a horizontal position relative to said vertically oriented raised position. When modified in the manner above, the use of an articulation mechanism (e.g., the motor-driven screw 32 of Samuels) coupled to the trolley and the ramp for selectively articulating the ramp between such positions would have been a mere design expediency.
Re claim 8, in a similar manner to claims 2-3 as discussed above, one of ordinary skill in the art would logically conclude that Samuels would have provided an actuator (or at the very least, the provision thereof would have been an obvious design expediency) operatively coupled to the telescopic portions of the ramp for selectively extending and retracting the longitudinal length of the ramp. The use of cooperating male and female sections comprising the telescopic ramp portions would have been a further and well established design expediency.
Re claim 9, the use of bearings in the respective first and second roller assemblies and a plurality of motor-mounting plates in the trolley would have been obvious and well-known design expediencies for enhancing the operation of the trolley along the guide rail.
Re claims 11-14, the limitations thereof are substantially equivalent in scope to that of claims 2-4 as discussed above. No further analysis is deemed necessary.
Re claim 15, the first ramp displacement mechanism of Mitchell as modified in the manner above comprises a guide rail attached to at least a portion of a perimeter of the existing vehicle, with the trolley being operably attached to said ramp and having a plurality of rollers rotatably engaged with said guide rail and at least one drive motor (inherent) operably coupled to said trolley and positioned along said guide rail, wherein said at least one drive motor is configured to displace said trolley in a forward and opposed rearward direction along said guide rail, and wherein said guide rail includes an upper rail and a lower rail each operably coupled to said trolley (e.g., see at least Figs. 1, 2 and 5 of Faucheux).
Re claim 16, trolley 10 of Faucheux is considered to comprise a “center link bracket”, as broadly claimed, intermediately disposed between the first and second roller assemblies (note Fig. 4). Such a feature would obviously be included in the apparatus of Mitchell when modified in the manner above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Sedlmayr, Faucheux and Samuels, as applied to claims 10-14 above, and further in view of Patterson (US 8,794,859, cited by applicant).
Although the modified apparatus of Mitchell is considered to obviously include a powered displacement mechanism for adjusting the longitudinal length of the ramp, this does not explicitly suggest such a mechanism to include a plurality of telescopically adjustable support legs attached to the ramp, and a power-drive piston operably coupled to the telescopically adjustable support legs, wherein the telescopically adjustable support legs are configured to selectively extend and retract a longitudinal length of the ramp along the third travel path upon receiving a user input at the controller.
Patterson teaches a longitudinally extendable and retractable ramp 25 attached to a cargo vehicle, including a plurality of telescopically adjustable support legs 40/110 attached to said ramp, and a power-drive piston 45 operably coupled to said telescopically adjustable support legs (via 115), wherein said telescopically adjustable support legs are configured to selectively extend and retract a longitudinal length of said ramp along a travel path upon receiving a user input at a controller 60.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have yet further modified the apparatus of Mitchell by configuring the third ramp displacement mechanism as a plurality of telescopically adjustable support legs attached to the ramp, and a power-drive piston operably coupled to the telescopically adjustable support legs, wherein the telescopically adjustable support legs selectively extended and retracted a longitudinal length of the ramp along the third travel path upon receiving a user input at the controller, as suggested by Patterson, as this would simply be a well-known and art recognized means of longitudinally adjusting the length of a ramp attached to a cargo vehicle, and would enable the ramp to accommodate a variety of loading/unloading situations while also affording a compact non-use configuration.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references made of record were previously cited in parent application 17/150940 but were not included in the IDS filed 6/07/22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs. The examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

10/06/22